IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jeffrey J. DePolo,                      :
                      Appellant         :
                                        :
            v.                          :    No. 79 C.D. 2017
                                        :
Board of Supervisors of Tredyffrin      :
Township; and Michael C. Heaberg,       :
Kristen K. Mayock, Paul Olson,          :
Evelyn Richter, John P.                 :
DiBuonaventuro, Mark Freed,             :
and Murph Wysocki, in their             :
capacities as members of the            :
Board of Supervisors of Tredyffrin      :
Township and Tredyffin Township         :
Zoning Hearing Board of Appeals;        :
and Arnold Borish, Daniel McLaughlin :
and Neill Kling, in their capacities as :
members of the Zoning Hearing Board :
of Appeals of Tredyffrin Township       :


                                    ORDER

            NOW, September 29, 2017, having considered appellant’s application

for reargument and appellees’ answers in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge